                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                NORTHERN DIVISION

ERIC ODOM                                                                              PLAINTIFF
ADC #150492

v.                                Case No. 1:19-cv-00056-KGB

TIM WEAVER, Circuit Judge,
District Court Judge, et al.                                                        DEFENDANTS

                                          JUDGMENT

       Pursuant to the Order entered this date, it is considered, ordered, and adjudged that plaintiff

Eric Odom’s complaint is dismissed without prejudice. The relief requested is denied.

       So adjudged this the 6th day of March, 2020.


                                                            _____________________________
                                                            Kristine G. Baker
                                                            United States District Judge
